DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of claims 1-11 and cancellation of claims 16-17 in the reply filed on 22 July 2021 is acknowledged. Applicant’s amendments of claims 12-15 and 18-23 render the previous restriction moot and thus the restriction has been withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15, 18-19, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “an amplitude of inspiratory efforts” (line 8). It is unclear if this is the same “amplitude” as the previously recited “a[n]…amplitude of inspiratory efforts” (line 5). For examination purposes, examiner has interpreted “an amplitude of inspiratory efforts” to be the same as the previously recited amplitude of inspiratory efforts.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 22 and 23 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 22 fails to further limit the processor of claim 20 as the processor is already configured to perform the recited limitations of claim 20. Claim 23 fails to further limit the processor of claim 20 as the processor is already configured to perform the recited limitations of claim 20. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 8, 11, 20, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kenknight (WO-2005018737-A1).
Regarding claim 1, Kenknight teaches a method for detecting obstructive apnea, comprising receiving a bioelectric signal from a mammal comprising electromyographic activity of muscles of respiration (Kenknight, Page 45, lines 7-10, Figure 2), processing the bioelectric signal to isolate electromyographic activity (Page 45, lines 8-10; Wherein determining EMG activity specifically is 
Regarding claim 2, Kenknight teaches the method according to claim 1, further comprising determining a baseline timing range of inspiratory efforts (Page 46, line 35-Page 47, line 2, wherein a frequency parameter reads on a timing range), and comparing the timing of inspiratory efforts with the determined baseline timing of inspiratory efforts, wherein the occurrence of obstructive apnea is determined if a series of inspiratory efforts have increasing amplitude above the baseline amplitude over time, and a timing within the baseline timing range (Page 46, line 35-Page 47, line 6).
Regarding claim 3, Kenknight teaches the method according to claim 1, wherein the bioelectric signal is an electrocardiographic signal (Page 30, lines 32-33, Table 1 (Page 31)).
Regarding claim 5, Kenknight teaches the method according to claim 1, wherein the bioelectric signal is an electroencephalographic signal (Page 30, lines 32-33, Table 1 (Page 31)).
Regarding claim 8, Kenknight teaches the method according to claim 1, further comprising selectively wirelessly communicating a signal in response to determining the occurrence of obstructive apnea (Page 45, line 33-Page 46, line 2; Page 47, lines 16-17).
Regarding claim 11, Kenknight teaches the method according to claim 1, wherein said comparing an amplitude of inspiratory efforts with the determined baseline amplitude of inspiratory efforts comprises comparing a series of amplitudes and timings of inspiratory efforts with a baseline window 
Regarding claim 20, Kenknight teaches a system for detecting obstructive apnea, comprising: an input configured to receive a bioelectric signal from a mammal comprising at least one of electromyographic activity of muscles of respiration (Page 45, lines 7-10, Figure 2), and information defining an inter-heartbeat interval (wherein this information is not required); at least one processor configured to: at least one of: (a) (1) process the bioelectric signal to isolate electromyographic activity (Page 45, lines 8-10, wherein determining EMG activity specifically is equivalent to isolating EMG activity) (2) determine a baseline amplitude of inspiratory efforts based on the isolated electromyographic activity (Page 46, line 35-Page 46, line 6, wherein the baseline is considered central disordered breathing); and (3) determine occurrence of obstructive apnea if a series of inspiratory efforts over time have increasing amplitude, above the baseline amplitude of inspiratory efforts determined dependent on the isolated electromyographic activity (Page 47, lines 3-6); and (b) (1) determine a baseline inter-heartbeat interval and a normal range of variation for a respective respiratory rate within a respiratory interval; (2) determine an inter-heartbeat interval and a respiratory rate of a patient; (3) determine a commencement of a series of inter-heartbeat intervals which is outside the normal range of variation below the baseline inter-heartbeat interval for the respective respiratory rate; and (4) determine commencement of obstructive apnea if a number of commencements of the series of at least one inter-heartbeat interval which is below the baseline inter-heartbeat interval for the respective respiratory rate within the respiratory interval is above a threshold; and an output for communicating a signal dependent on the determined occurrence (wherein this limitation is not required).
Regarding claim 22, Kenknight teaches the system according to claim 20, wherein at least one processor is configured to: (1) process the bioelectric signal to isolate the electromyographic activity .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kenknight in view of Burton (US-20050217674-A1).
Regarding claim 4, Kenknight teaches the method according to claim 3, but fails to explicitly disclose that the timing and amplitude of inspiratory efforts are determined over a series of at least three inspiratory efforts before the occurrence of obstructive apnea is determined. Burton discloses a method for determining apnea, wherein Burton further discloses using the timing and amplitude of inspiratory efforts are determined over a series of at least three inspiratory efforts before the occurrence of obstructive apnea is determined (A sequence of normal breaths over a successive period of time (3-6 breath durations) should have similar shapes, and this pattern should not be changed significantly over a short period of time as well (Burton, Paragraph [0092]); If a max-pair is not similar to this normal breath pattern, it could be rather like a respiratory event (apnea or hypopnea) (Paragraph [0093])).

Regarding claim 21, Kenknight teaches method according to claim 1, wherein said determining occurrence of obstructive apnea if a series of inspiratory efforts have increasing amplitude over time, above the baseline amplitude (Kenknight, Page 46, line 35-Page 47, line 6), comprises determining if a series inspiratory efforts have an amplitude above a threshold with at least one of a steady amplitude and (limitation not required) an increasing amplitude, while an interval between inspiratory efforts is within a normal range (Page 47, lines 3-6), but fails to explicitly disclose that the determining is across three successive inspiratory efforts. Burton further discloses using the amplitude of inspiratory efforts are determined over a series of at least three inspiratory efforts before the occurrence of obstructive apnea is determined (Burton, Paragraph [0092], [0093]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kenknight so as to incorporate using the amplitude of inspiratory efforts determined over a series of at least three inspiratory efforts before the occurrence of obstructive apnea is determined as taught by Burton as an abnormality within 3-6 breaths can be indicative of apnea (Burton, Paragraph [0092], [0093]).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kenknight in view of Levy (US-20150366468-A1).
Regarding claim 6, Kenknight teaches the method according to claim 1, but fails to explicitly disclose that the bioelectric signal is acquired from a single extremity. Levy discloses a system and method for determining apnea, wherein Levy further disclose determining a bioelectric signal from an 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kenknight so as to incorporate acquiring the bioelectric signal from a single extremity as taught by Levy so as to allow for the transmission of signals to be done non-invasively (organ 18 is external organ so that the transmission of signals can be done non-invasively (Levy, Paragraph [0063])).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kenknight in view of Verrier (US-5902250-A).
Regarding claim 7, Kenknight teaches the method according to claim 1, but fails to further disclose that it comprises generating an audible alarm in response to determining the occurrence of obstructive apnea. Verrier discloses a system for determining apnea, wherein Verrier further discloses generating an audible alarm in response to determining the occurrence of obstructive apnea (Verrier, Col 5, lines 55-63).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kenknight so as to incorporate generating an audible alarm in response to determining the occurrence of obstructive apnea as taught by Verrier so as to alert the patient experiencing apnea of the cardiorespiratory risk (Verrier, Col 5, lines 55-63).
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kenknight in view of Leininger (US-20130012830-A1).
Regarding claim 9, Kenknight teaches the method according to claim 1, wherein said receiving a bioelectric signal from a mammal comprising electromyographic activity comprises receiving at least one of an electrocardiographic signal, an electroencephalographic signal, and an electromyographic signal (Kenknight, Page 30, lines 32-33, Table 1 (Page 31)), but fails to explicitly disclose that said processing the bioelectric signal to isolate electromyographic activity comprises at least subjecting the bioelectric signal to a bandpass filter having a passband between about 300 Hz and 1 kHz. Leininger discloses a method for determining EMG signals, wherein Leininger further discloses isolating EMG activity by subjecting a bioelectric signal to a bandpass filter having a passband between about 300 Hz and 1 kHz (the EMG signals may be processed by filtering to select a plurality of frequency bands of various widths. Filtering may be achieved using software or electronic circuit components, such as bandpass filters (e.g., Baxter-King filters), suitably weighted…either techniques and or combinations of analog and digital signal processing may be used for isolation of spectral data, wherein a first range may range from about 350 Hz to about 420 Hz (Leininger, Paragraph [0076]); Weighting factors associated with the measured power in various frequency bands may be adjusted to distinguish between typical normal muscle movement, sources of noise, and seizure activity (Paragraph [0063])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kenknight so as to incorporate processing the bioelectric signal to isolate electromyographic activity comprising at least subjecting the bioelectric signal to a bandpass filter having a passband between about 300 Hz and 1 kHz as taught by Leininger in order to remove noise from the collected bioelectric signals and isolate relevant EMG signals (Leininger, Paragraph [0063]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kenknight so as to incorporate processing the bioelectric signal to isolate electromyographic activity comprising determining a signal power within a passband over time as taught by Leininger in order to remove noise from the collected bioelectric signals and isolate relevant EMG signals (Leininger, Paragraph [0063]).
Claims 12-15, 19-20, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kenknight in view of Nishimura (US-5105354-A).
Regarding claim 12, Kenknight teaches the method according to claim 1, wherein Kenknight further teaches that heart rate and heart rate variability are indicative of apnea, wherein heart rate and heart rate variability are determined using ECG (Kenknight, Page 30, lines 32-33, Table 1 (Page 31)), but fails to explicitly disclose that the method further comprises determining a baseline inter-heartbeat interval and a normal range of variation for a respective respiratory rate within a respiratory interval, determining an inter-heartbeat interval and a respiratory rate of a patient, determining a commencement of a series of at least one inter-heartbeat interval which is outside the normal range of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kenknight so as to incorporate the determination of the commencement of obstructive apnea using an inter-heartbeat interval and respiratory rate of a patient by the method taught by Nishimura as respiration can be correlated to heartbeat so as to identify the onset of sleep apnea (Nishimura, Col 3, lines 19-22).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kenknight in view of Nishimura so as to incorporate the threshold being three as taught by Nishimura as sleep apnea can be determined based on heartbeat rate and respiration correlation 5-6 min in advance (Nishimura, Col 2, lines 16-19).
Regarding claim 14, Kenknight in view of Nishimura teaches the method according to claim 12, wherein the inter-heartbeat interval and the respiratory rate are determined based on the bioelectric signal (Kenknight, Page 49, lines 7-9).
Regarding claim 15, Kenknight in view of Nishimura teaches the method according to claim 14, wherein the bioelectric signal is an electrocardiographic signal (Kenknight, Page 49, lines 7-9).
Regarding claim 19, Kenknight in view of Nishimura teaches the method according to claim 15, but Kenknight fails to explicitly disclose that the inter-heartbeat interval is determined by determining an R-R interval of the electrocardiographic signal (Nishimura, Col 5, lines 18-19; Col 1, lines 15-17), further comprising: establishing a window distinguishing a normal inter-heartbeat interval from a short inter-heartbeat interval for the respective respiratory rate (Col 2, lines 14-19, wherein the time prior to the 5-6 minutes before the start of sleep apnea is considered a normal inter-heartbeat interval from a short inter-heartbeat interval for the respective respiratory rate) and recording a time of inter-heartbeat intervals which is outside the window for the respective respiratory rate (Col 2, lines 14-19, wherein the time of 5-6 minutes before the start of sleep apnea is considered outside the window).

Regarding claim 20, Kenknight teaches a system for detecting obstructive apnea, comprising: an input configured to receive a bioelectric signal from a mammal comprising at least one of electromyographic activity of muscles of respiration (Kenknight, Page 45, lines 7-10, Figure 2), and information defining an inter-heartbeat interval (Page 30, lines 32-33, Table 1 (Page 31)); at least one processor configured to: at least one of: (a) (1) process the bioelectric signal to isolate electromyographic activity (Page 45, lines 8-10, wherein determining EMG activity specifically is equivalent to isolating EMG activity) (2) determine a baseline amplitude of inspiratory efforts based on the isolated electromyographic activity (Page 46, line 35-Page 46, line 6, wherein the baseline is considered central disordered breathing); and (3) determine occurrence of obstructive apnea if a series of inspiratory efforts over time have increasing amplitude, above the baseline amplitude of inspiratory efforts determined dependent on the isolated electromyographic activity (Page 47, lines 3-6); and an output for communicating a signal dependent on the determined occurrence (Page 45, line 33-Page 46, line 2; Page 47, lines 16-17) but fails to explicitly disclose that the processor is configured to (b) (1) determine a baseline inter-heartbeat interval and a normal range of variation for a respective respiratory rate within a respiratory interval; (2) determine an inter-heartbeat interval and a respiratory rate of a patient; (3) determine a commencement of a series of inter-heartbeat intervals which is outside the normal range of variation below the baseline inter-heartbeat interval for the respective respiratory rate; and (4) determine commencement of obstructive apnea if a number of commencements of the series of at least one inter-heartbeat interval which is below the baseline inter-
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kenknight so as to incorporate the determination of the commencement of obstructive apnea using an inter-heartbeat interval and respiratory rate of a patient by the method taught by Nishimura as respiration can be correlated to heartbeat so as to identify the onset of sleep apnea (Nishimura, Col 3, lines 19-22).
Regarding claim 23, Kenknight in view of Nishimura teaches the system according to claim 20, wherein the at least one processor is configured to: (1) determine the baseline inter-heartbeat interval and the normal range of variation for the respective respiratory rate within the respiratory interval (Col 5, lines 16-18, Figure 3, Col 2, line 67-Col 3, line 1); (2) determine the inter-heartbeat interval and the .
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kenknight in view of Libbus (US-20090076364-A1) and Arzbaecher (US-20030023175-A1).
Regarding claim 18, Kenknight teaches the method according to claim 1, but fails to explicitly disclose that the method further comprises automatically generating an e911 (enhanced 911) call through a telephone network in response to determining the commencement of obstructive apnea. Libbus teaches a method for detecting sleep apnea, wherein Libbus further discloses automatically generating a 911 call through a telephone network in response to determining the commencement of obstructive apnea (The device comprises impedance circuitry coupled to the at least four electrodes and configured to measure respiration of the patient to detect sleep apnea (Libbus, Paragraph [0055]); Remote center 106 can be in communication with an emergency responder 108C, for example a 911 operator and/or paramedic, with a communication system 107C, such as the Internet, an intranet, phone lines, wireless and/or satellite phone. Emergency responder 108C can travel to the patient as indicated by arrow 109C…monitoring system 10 comprises a closed loop system in which patient care 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kenknight so as to incorporate automatically generating a 911 call through a telephone network in response to determining the commencement of obstructive apnea as taught by Libbus so as to allow for emergency responders to act on the identification of sleep apnea of a patient (Libbus, Paragraph [0059], Figure 1A).
However, the combination of Kenknight in view of Libbus fails to teach that the 911 call generated is an e911 (enhanced 911) call. Arzbaecher discloses a method and system for contacting emergency services in the event of a medical emergency, such as cardiac arrest, wherein Arzbaecher discloses using an enhanced 911 call (the processor activates a cell phone interface circuit which automatically dials 911 and establishes a communication link with a remote transceiver, for example an Emergency Medical Service (EMS)…the communication link also…automatically provides for locating the patient using a recently mandated FCC enhanced 911 automatic location identification system or a GPS system, for example (Arzbaecher, Paragraph [0032])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Kenknight in view of Libbus so as to incorporate using an enhanced 911 call so as to allow for the automatic location identification of the patient to aid in emergency medical services (Arzbaecher, Paragraph [0032]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVERO ANTONIO P LOPEZ whose telephone number is (571)272-7378.  The examiner can normally be reached on M-F 9-6 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.P.L./Examiner, Art Unit 3791                                                                                                                                                                                                        
/PATRICK FERNANDES/Primary Examiner, Art Unit 3791